UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARGOSY CAPITAL GROUP III, L.P.; SALEM
HALIFAX CAPITAL PARTNERS, L.P.; CORDAM
GROUP, LLC; FRAN DONATO; and FRANK
SEIDMAN,
                                                                   OPINION AND ORDER
                                Plaintiffs,
                                                                       17 Civ. 9845 (ER)
                 – against –

TRIANGLE CAPITAL CORPORATION,

                                Defendant.


Ramos, D.J.:

       The above-captioned parties are all lenders on a note made by CRS Reprocessing, LLC

(“CRS”), a company headquartered in Louisville, Kentucky. In connection with the note,

Plaintiffs appointed Defendant Triangle Capital Corporation (“Triangle”) as their “Collateral

Agent,” pursuant to which Triangle was to perform any acts necessary to secure the collateral

granted to Plaintiffs by CRS.

       After CRS filed for bankruptcy in 2017, Triangle proposed to loan CRS money in

exchange for a first-position lien in the collateral secured by Plaintiffs. Plaintiffs and several

other CRS creditors objected repeatedly to this proposal. The bankruptcy court nevertheless

approved Triangle’s proposal.

       Plaintiffs subsequently sued Triangle, claiming that it knowingly misrepresented CRS’s

financial status to them, breached its contractual duties as Collateral Agent, and engaged in

tortious conduct to pursue its own financial interest at the expense of Plaintiffs’. Triangle now

moves to transfer this action to the U.S. District for the Western District of Kentucky pursuant to

28 U.S.C. §§ 1404(a) and 1412. For the reasons that follow, Triangle’s motion is GRANTED.
    I.   BACKGROUND1

         Plaintiffs and Triangle (collectively, the “noteholders”) are lenders on a loan made to

CRS, evidenced by a “Second Amended and Restated Senior Secured Subordinated Note,” dated

February 10, 2015. Doc. 1 ¶ 9. In connection with that note, the noteholders entered into a

security agreement with CRS (“Security Agreement”), pursuant to which CRS granted the

noteholders a security interest in certain collateral, including all of CRS’s “cash,” “cash

equivalents,” and “accounts receivable” (collectively, CRS’s “cash accounts”). See id. ¶¶ 10, 12;

see also Doc. 1-1 at 2.

         As part of the Security Agreement, the noteholders appointed Triangle as their

“Collateral Agent.” Id. In so doing, the noteholders granted Triangle a security interest in all

their rights, title, and interest in CRS’s cash accounts to secure the accounts—and, in the event of

CRS’s default, to execute thereupon—for the noteholders’ benefit. Doc. 1 ¶¶ 11–15.; see also

Doc. 1-1 at 1–2, 12–13, sched. 1. During this time, Triangle was also CRS’s controlling

shareholder, as well as an insider and senior creditor to the company. Doc. 1 ¶ 20.

         Initially, the noteholders’ security interest in CRS’s cash accounts was subordinate only

to that of THL Corporate Finance Inc. (“THL”), another CRS lender. Doc. 1 ¶ 18. However, on

May 27, 2015, CRS, THL, and Triangle—acting both as an agent for Plaintiffs and on its own

behalf as a lender to CRS—executed an agreement titled “Amended and Restated Intercreditor

Agreement” (“Intercreditor Agreement”). Pursuant to the Intercreditor Agreement, the parties




1
  Unless otherwise noted, the following facts are drawn from Plaintiffs’ complaint and accompanying exhibits, and
they are assumed to be true for purposes of this motion. See Tlpanco v. Elges, 207 F. Supp. 3d 324, 326 n.2
(S.D.N.Y. 2016). In addition to Plaintiffs’ complaint, the Court considers both the factual submissions submitted by
Triangle, who has the burden to justify a transfer of venue, see Everlast World’s Boxing Headquarters Corp. v.
Ringside, Inc., 928 F. Supp. 2d 735, 737 n.1 (S.D.N.Y. 2013), and the record in the underlying bankruptcy
proceeding, of which the Court takes judicial notice.

                                                         2
agreed that the noteholders’ security interest in CRS’s cash accounts would become senior in all

respects to THL’s interest. Id.; see also Doc. 14-1. 2

         On August 9, 2017, CRS filed a voluntary petition for relief in the U.S. Bankruptcy Court

for the Western District of Kentucky (the “Bankruptcy Court”), pursuant to Chapter 11 of the

United States Bankruptcy Code. See In re CRS Reprocessing, LLC, 17-32565-acs., Doc. 1

(Bankr. W.D. Ky. Aug. 9, 2017) (“Bankr. Doc. 1”). That same day, CRS filed an emergency

debtor-in-possession3 motion (the “DIP motion”) in which it sought court authorization to obtain

“post-petition superpriority financing” from Triangle, to be secured by, among other things, a

“priming lien”4 on CRS’s cash accounts. See Bankr. Docs. 3, 8.

         Several creditors, including Plaintiffs, objected to the DIP motion. See, e.g., Bankr.

Docs. 25, 36, 39, 58. 5 For example, some creditors, not including Plaintiffs herein, accused

Triangle of scheming to acquire CRS’s assets to the detriment of CRS’s lienholders. See, e.g.,

Bankr. Doc. 25 at 2 (“The DIP Motion is the first step in a brazen and transparent scheme by

Triangle to acquire the Debtor’s assets using Section 363 of the Bankruptcy Code.”). Other

creditors, like Plaintiffs, voiced concerns over the “inconsistencies” between CRS’s pre- and

post-petition financial disclosures. See, e.g., Bankr. Doc. 81 ¶ 4. The creditors also expressed




2
 Plaintiffs did not attach the Intercreditor Agreement to their complaint. Instead, Plaintiffs attached the Agreement
as an exhibit to a letter filed with the Court months later. See Doc. 14-1. Nevertheless, the Court concludes that the
Intercreditor Agreement is incorporated by reference, and therefore considers it in adjudicating this motion, because
Plaintiffs rely on the Agreement in their complaint both to justify venue and to support their substantive claims. See
DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).
3
 A debtor-in-possession is “[a] Chapter 11 or 12 debtor that continues to operate its business as a fiduciary to the
bankruptcy estate.” Debtor-in-possession, Black’s Law Dictionary (10th ed. 2014).
4
  A prime or priming lien is “[a] lien that arises and attaches after another validly recorded lien in such a way that
the lien has equal or superior rights in the same collateral.” Prime lien, Black’s Law Dictionary (10th ed. 2014).
5
  For reasons irrelevant to the disposition of this motion, Plaintiffs’ initial objections to the DIP motion were made
through Triangle acting solely in its capacity as Collateral Agent.

                                                            3
concern that CRS would be unable to meet its burden to provide “adequate protection”6 to their

security interest resulting from Triangle’s potential priming lien on CRS’s cash accounts. See,

e.g., Bankr. Docs. 25 ¶ 4, 81¶ 11. Furthermore, THL argued that the terms of the proposed DIP

financing agreement violated the Intercreditor Agreement. See Bankr. Doc. 25 ¶¶ 15–16. And

both THL and Plaintiffs objected to the DIP motion on grounds that CRS failed to show it was

unable to obtain financing without the grant of a priming lien, as required by 11 U.S.C. § 364(d).

See Bankr. Doc. 25 ¶ 6, 36 ¶¶ 12–13.

         Because of these objections, CRS filed an amended DIP motion in which it sought to

address some of the objections lodged against the initial DIP motion. See Bankr. Doc. 80.

Plaintiffs and other creditors objected to this motion, too. See, e.g., Bankr. Docs. 81, 82.

         Notwithstanding the creditors’ objections, on August 30, 2017, the Bankruptcy Court

entered an interim order granting the DIP motion. See Bankr. Doc. 87. In so doing, the

Bankruptcy Court found that “[CRS] ha[d] been unable to obtain financing from other sources

other than from [Triangle as DIP Lender] on terms more favorable than those under the [DIP

agreement with Triangle].” Id. at 3. The Bankruptcy Court concluded that the terms of the DIP

financing agreement between CRS and Triangle were “fair, just, and reasonable under the

circumstances;” reflected CRS’s “exercise of prudent business judgment;” and were “negotiated

in good faith and in an arm’s length, open, and honest fashion in accordance with the Bankruptcy

Code among [CRS] and [Triangle].” Id. at 4. The Bankruptcy Court then set a final hearing on

the motion for September 12, 2017. Id. at 21.




6
  Pursuant to Section 364(d) of the Bankruptcy Code, “[t]he court, after notice and hearing, may authorize the
obtaining of credit or the incurring of debt secured by senior or equal lien on property of the estate that is subject to
a lien only if . . . there is adequate protection of the interest of the holder of the lien on the property of the estate on
which such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d) (emphasis added).

                                                              4
         The creditors objected to the entry of any final order for DIP financing. See, e.g., Bankr.

Docs. 153, 156, 159. Relevant here, Plaintiffs again objected on grounds the proposed DIP

financing agreement provided for Triangle’s use of CRS’s cash accounts through the grant of a

priming lien without providing adequate protection to Plaintiffs. See Bankr. Doc. 153 ¶¶ 2–3.

Plaintiffs also objected on grounds that the proposed financing would “fund[] capital

expenditures” benefitting Triangle—the likely future purchaser of CRS—to the detriment of

Plaintiffs. Id. ¶ 6; see also Bankr. Doc. 159 ¶ 35.

         On September 13, 2017, after several in-court hearings, the Bankruptcy Court entered a

final order approving the DIP financing agreement between CRS and Triangle, which resulted in

Triangle obtaining a priming lien over CRS’s cash accounts. Bankr. Doc. 170. Soon after the

entry of the final DIP order, CRS initiated a sale of substantially all its assets, including the cash

accounts in which Plaintiffs held a second-priority security interest. Bankr. Doc. 180 ¶¶ 9, 12–

14. Triangle, acting in its capacity as DIP lender, “credit bid”7 on CRS’s assets and was

ultimately declared the successful bidder. Id. ¶ 16; see also Bankr. Doc. 235. Several parties,

including Plaintiffs, objected to Triangle’s proposed purchase of CRS’s assets. Relevant here,

Plaintiffs argued, inter alia, that Triangle’s credit bid was inconsistent with the terms of the

Security Agreement. See Bankr. Doc. 193 ¶¶ 13–16.

         On November 6, 2017, the Bankruptcy Court approved the sale of CRS’s assets to

Triangle. See Bankr. Doc. 235. In so approving, the Bankruptcy Court found that the purchase

was proposed, negotiated, and executed by CRS and Triangle “without collusion, in good faith,



7
 “Credit-bidding” is a process through which a creditor bids for property owned by its bankrupt debtor using the
owed debt to offset the purchase price. See RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 642
(2012); see also 11 U.S.C. § 363(k) (“At a sale . . . of property that is subject to a lien that secures an allowed claim,
unless the court for cause orders otherwise the holder of such claim may bid at such sale, and, if the holder of such
claim purchases such property, such holder may offset such claim against the purchase price of such property.”).


                                                            5
and from arm’s length bargaining positions,” and it concluded that neither CRS nor Triangle

“engaged in any conduct that would cause or permit the Purchase Agreement or the

consummation of the Transaction to be avoided,” id.

           On December 15, 2017, Plaintiffs filed the instant action against Triangle, asserting

claims for (1) violation of § 10-b of the Securities Exchange Act of 1934 and Rule 10b-5

thereunder, (2) breach of the Security Agreement and the implied duty of good faith and fair

dealing, (3) breach of fiduciary duty, (4) conversion, (5) fraud, and (6) negligent

misrepresentation.8 Plaintiffs allege that their security interest in CRS’s cash accounts has been

rendered worthless as a result of Triangle’s actions. Doc. 1 ¶ 45.

           As a jurisdictional matter, Plaintiffs assert that subject matter jurisdiction is present under

28 U.S.C. § 1331 and 15 U.S.C. § 78aa. Plaintiffs also assert that venue is proper in this District

given the presence of a forum-selection clause contained in the Intercreditor Agreement, signed

by Plaintiffs and Triangle, which provides in relevant part:

           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
           ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
           ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
           IN EITHER (1) NEW YORK, NEW YORK OR (2) LOUISVILLE,
           KENTUCKY.

Doc. 14-1 at 23.

           On March 21, 2018, Triangle filed the instant motion, seeking a transfer of venue to the

U.S. District Court for the Western District of Kentucky, the district in which CRS’s bankruptcy

petition was pending. Doc. 20.

           On June 12, 2018, the Bankruptcy Court dismissed the petition and closed the case due to

CRS’s failure to file a Chapter 11 Plan. No party objected to dismissal.



8
    On February 7, 2018, Plaintiffs voluntarily dismissed the claim for breach of fiduciary duty. See Doc. 10.

                                                            6
    II.    DISCUSSION

          A.   The Applicable Transfer of Venue Statute

           The Court first must determine the statutory provision applicable to Triangle’s motion to

transfer. Triangle moves pursuant to both 28 U.S.C. §§ 1404(a) and 1412. In general, transfer-

of-venue motions for “core” bankruptcy proceedings are governed by § 1412, which provides

that “[a] district court may transfer a case or proceeding under title 11 to a district court for

another district, in the interest of justice or for the convenience of the parties.” 28 U.S.C.

§ 1412; see In re Iridium Operating LLC, 285 B.R. 822, 835–36 (S.D.N.Y. 2002) (collecting

cases). Transfer-of-venue motions for “non-core” bankruptcy proceedings, on the other hand,

are governed by § 1404(a), which provides, “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C § 1404(a).9 Court-ordered transfers pursuant to either statutory provision

are context-specific and discretionary. See Brown Publ’g Co. v. Brown, No. 15 Misc. 531 (JS)

2017 WL 455418, at *5 (E.D.N.Y. Feb. 1, 2017).

           Here, whereas Triangle spends much of its moving papers explaining why, in its view,

Plaintiffs’ action constitutes a core proceeding, see Def.’s Mem. at 7, 13–14, 20–21, it

nevertheless maintains that the Court need not decide whether Plaintiffs’ claims are in fact core

because “[c]ourts consider the same factors under both [§§ 1404(a) and 1412],” id. at 5.

Plaintiffs, for their part, seem to agree—although they are somewhat equivocal on this point.


9
  More important than determining whether a district court should proceed under §§ 1404(a) or 1412, the distinction
between core and non-core proceedings is paramount for determining the adjudicative powers of the bankruptcy
court. “Put simply, if a matter is core, [28 U.S.C. § 157] empowers the bankruptcy judge to enter final judgment on
the claim, subject to appellate review by the district court. If a matter is non-core, and the parties have not
consented to final adjudication by the bankruptcy court, the bankruptcy judge must propose findings of fact and
conclusions of law. Then, the district court must review the proceeding de novo and enter final judgment.” Exec.
Benefits Ins. Agency v. Arkison, 573 U.S. 25, 34 (2014).

                                                         7
Compare Pls.’ Mem. at 8 (“For its determination of the appropriate standard for transfer of

venue, the Court must determine whether this instant action is a core proceeding or non-core

proceeding.” (emphasis added)), with id. n.1 (“The Court need not label this proceeding as either

‘core’ or ‘non-core’ to proceed with its transfer analysis.”).

       Notwithstanding the parties’ representations, the Court proceeds to determine whether

Plaintiffs’ action is core/non-core for three reasons. First, the movant’s burden of proof differs

between § 1404(a) motions and § 1412 motions: With respect to § 1404(a) motions, “a court

should not disturb a plaintiff’s choice of forum unless the defendants make a clear and

convincing showing that the balance of convenience favors defendants’ choice.” Lothian

Cassidy, LLC v. Lothian Expl. & Dev. II, L.P., 487 B.R. 158, 166 (S.D.N.Y. 2013) (internal

quotation marks omitted); see also N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599

F.3d 102, 113–14 (2d Cir. 2010). With respect to § 1412 motions, however, “[t]he party moving

for change of venue bears the burden of proof and that burden must be carried by a

preponderance of the evidence.” Official Comm. of Asbestos Claimants of G-I Holding, Inc. v.

Heyman, 306 B.R. 746, 749 (S.D.N.Y. 2004) (quoting In re Manville Forest Prods. Corp., 896

F.2d 1384, 1390–91 (2d Cir. 1990)).

       Second, there exists between the two statutes a difference in the presumptive appropriate

venue. Under § 1412, “the district in which the underlying bankruptcy case is pending is

presumed to be the appropriate district for hearing and determination of a proceeding in

bankruptcy.” In re Manville, 896 F.2d at 1391. No such presumption exists under § 1404(a).

       Third, and particularly relevant here, “although there is a strong policy favoring the

enforcement of forum[-]selection clauses in this Circuit, this policy is not so strong as to mandate

that forum[-]selection clauses be adhered to where the dispute is core” to a bankruptcy



                                                  8
proceeding. In re Iridium, 285 B.R. at 836–37 (collecting cases); see also Rescap Liquidating

Trust v. PHH Mortg. Corp., 518 B.R. 259, 268 (S.D.N.Y. 2014) (“A number of courts in this

District have held that when a proceeding is core, the public interest in centralizing bankruptcy

proceedings always outweighs the public and private interests in enforcing a forum-selection

clause, unless the core proceeding is inextricably intertwined with non-core matters. Other

courts, within and outside this Circuit, have instead balanced the public interest in centralizing a

particular core proceeding in a bankruptcy court against the parties' legitimate expectations and

the interest of justice in enforcing a forum-selection clause.”).

       Because these three differences between §§ 1404(a) and 1412 may prove material to the

question whether transfer of venue is appropriate here, the Court turns to the question whether

Plaintiffs’ action against Triangle is core/non-core.

     B.    Whether Plaintiffs’ Action is Core/Non-Core

       “Although the term ‘core proceeding’ is not statutorily defined, section 157(b)(2) of the

Bankruptcy Code sets forth a non-exhaustive list of such proceedings.” ICICI Bank Ltd. v. Essar

Glob. Fund Ltd., 565 B.R. 241, 249 (S.D.N.Y. 2017) (citing 28 U.S.C. § 157(b)(2)). In essence,

a core proceeding is one “that involves ‘substantive rights created by federal bankruptcy law’ or

that ‘would have no existence outside of the bankruptcy.’” Id. at 248–49 (quoting In re Robert

Plan Corp., F.3d 594, 596–97 (2d Cir. 2015)). “Conversely, a claim is non-core if it ‘does not

depend on bankruptcy laws for its existence and . . . could proceed in a court that lacks federal

bankruptcy jurisdiction.” Id. (DeWitt Rehab. & Nursing Ctr., Inc. v. Columbia Cas. Co., 464

B.R. 587, 591 (S.D.N.Y. 2012)).

       “Proceedings can be core by virtue of their nature if either (1) the type of proceeding is

unique to or uniquely affected by the bankruptcy proceedings, . . . or (2) the proceedings directly



                                                  9
affect a core bankruptcy function.” In re Extended Stay, Inc., 466 B.R. 188, 197 (S.D.N.Y.

2011) (quoting In re Petrie Retail, Inc., 304 F.3d 223, 229 (2d Cir. 2002)). Furthermore, Section

157(b)(3) provides that “[a] determination that a proceeding is not a core proceeding shall not be

made solely on the basis that its resolution may be affected by State law.” 28 U.S.C.

§ 157(b)(3). And, finally, in determining whether the nature of the proceeding is core to a

bankruptcy proceeding, the Court is mindful that “core proceedings should be given a broad

interpretation that is close to or congruent with constitutional limits.” In re U.S. Lines, Inc., 197

F.3d 631, 636–37 (2d Cir. 1999) (internal quotation marks omitted).

       In this case, Triangle presents three arguments why Plaintiffs’ action affects core

bankruptcy matters such that the entire proceeding is rendered core. Triangle’s arguments can be

summed up as follows:

           1. Plaintiffs’ conversion claim attacks the Bankruptcy Court’s “orders
              approving the sale of property;”
           2. Plaintiffs’ claims for both breach of the Security Agreement and breach of
              the implied duty of good faith and fair dealing attacks the Bankruptcy
              Court’s “orders in respect to obtaining credit,” because Plaintiffs challenge
              Triangle’s conduct in becoming DIP lender notwithstanding the
              Bankruptcy Court’s repeated approval of Triangle as a good-faith DIP
              lender; and
           3. All of Plaintiffs’ claims affect “matters concerning the administration of
              [CRS’s] estate” because the Security Agreement requires CRS to
              indemnify Triangle for claims arising thereunder.

See Def.’s Mem. at 13–14 (quoting 28 U.S.C. §§ 157(b)(2)(A), (D), and (N). The Court finds all

three arguments well taken.

       With respect to Plaintiffs’ conversion claim, the Court concludes that such claim is

plainly an attack on the Bankruptcy Court’s “orders in respect to obtaining credit,” 28 U.S.C.

§ 157(b)(2)(D), “determinations of the validity, extent, or priority of liens,” id. § 157(b)(2)(K),

and “orders approving the use or lease of property, including the use of cash collateral,” id.


                                                 10
§ 157(b)(2)(N). To succeed on their conversion claim, Plaintiffs must prove that Triangle

exercised “unauthorized dominion” over personal property in interference with Plaintiffs’ legal

title or superior right to possession. LoPresti v. Terwilliger, 126 F.3d 34, 42 (2d Cir. 1997)

(emphasis added); see also Thyroff v. Nationwide Mut. Ins. Co., 864 N.E.2d 1272, 1275–78

(N.Y. 2007). Success on this claim here would naturally conflict with several of the Bankruptcy

Court’s factual findings and legal conclusions to the contrary. Indeed, the Bankruptcy Court on

several occasions found that Triangle engaged in honest, open, good faith conduct in acquiring

the priming lien on CRS’s cash accounts, even after Plaintiffs and others presented the

Bankruptcy Court with the Security Agreement and Intercreditor Agreement. See supra Part I.

Moreover, while the conversion claim sounds in state law, undoubtedly it involves substantive

rights arising post-petition and created by federal bankruptcy law. Accordingly, this claim, at the

very least, “directly affect[s] a core bankruptcy function,” rendering it core. In re Extended Stay,

Inc., 466 B.R. at 197; In re U.S. Lines, Inc., 197 F.3d at 637.

       So too do Plaintiffs’ claims for breach of the Security Agreement and the implied duty of

good faith and fair dealing directly affect core proceedings—namely, the Bankruptcy Court’s

myriad orders in respect to CRS obtaining DIP financing from Triangle.

       Finally, the Court concludes that Plaintiffs’ claims directly affect core proceedings

because they implicate the indemnity provision contained in the Security Agreement, which calls

for CRS to indemnify Triangle for “any claim, suit, loss, liability, damage, or

expense . . . resulting from or arising out of this Agreement, except for any such claims resulting

from the negligence or willful misconduct of” Triangle. See Doc. 1-1 ¶ 17. This provision, if

triggered, directly affects the administration of CRS’s estate. 28 U.S.C. § 157(b)(2)(A) (“Core

proceedings include, but are not limited to . . . matters concerning the administration of the



                                                 11
estate.”). Tellingly, Plaintiffs do not dispute that the Security Agreement requires CRS to

indemnify Triangle for at least some of the claims lodged against it. Rather, Plaintiffs argue that

the potential for indemnification “is not enough” to make their claims even “related to” the

bankruptcy proceeding, much less core. Pls.’ Mem. at 13. The Court disagrees and finds ample

support for its conclusion within the District. See, e.g., Weisman v. Se. Hotel Props. Ltd. P’ship,

No. 91 Civ. 6232 (MBM), 1992 WL 131080, at *3–4 (S.D.N.Y. June 1, 1992) (“[W]hen an

indemnification clause or guaranty confers an absolute right to recover from a chapter 11 debtor,

a judgment in the underlying suit will have a direct effect on the debtor’s estate and, therefore,

the underlying suit is related to the chapter 11 proceeding.”). As stated aptly by another court in

the District:

        Of course, a proceeding is not rendered core simply because it implicates property
        of a debtor’s estate. . . . And where a matter represents only a tangential and
        speculative effect on the bankruptcy proceeding, it will not be considered core.
        However, the substantiality of the impact the matter or indemnification contract
        may have on other core bankruptcy functions may render the proceeding core.

In re Ames Dep’t Stores, Inc., No. 06 Civ 5394 (BSJ), 2008 WL 7542200, at *7 (S.D.N.Y. June

4, 2008). Here, the Court finds that the effect the Security Agreement’s indemnification

provision will have on CRS’s estate upon success of Plaintiffs’ action against Triangle is neither

tangential nor speculative; rather, the plain text of the indemnification requires CRS to indemnify

Triangle against at least some of Plaintiffs’ claims—an effect that naturally renders the entire

proceeding core. The few cases Plaintiffs cite in support of their argument to the contrary are

either inapt or unpersuasive.

        At base, Plaintiffs’ action directly affects—and is directly affected by—the myriad

factual findings, legal conclusions, and orders rendered by the Bankruptcy Court, rendering the




                                                 12
proceeding core. Accordingly, in evaluating Triangle’s motion to transfer, the Court will

proceed under 28 U.S.C. § 1412.

     C.    Triangle’s Motion to Transfer Pursuant to § 1412

       The Court now turns to the merits of this dispute—that is, whether Plaintiffs’ action

should be transferred to the U.S. District Court for the Western District of Kentucky.

       Notwithstanding the differences in burden of proof and presumptions between the two

provisions, see supra Part II.A., “[t]he same factors are considered by district courts in

determining whether to grant a motion for transfer under [§] 1404(a) or 1412.” McHale v.

Citibank, N.A., No. 09 Civ. 6064 (SAS), 2009 WL 2599749, at *5 (Aug. 24, 2009) (emphasis

added). Courts in this Circuit consider several factors on a motion to transfer venue, including:

       (1) the plaintiff's choice of forum, (2) the convenience to witnesses, (3) the
       location of relevant documents and ease of access to sources of proof, (4) the
       convenience of parties to the suit, (5) the locus of operative facts, (6) the
       availability of process to compel the attendance of unwilling witnesses, (7) the
       relative means of the parties, (8) the forum’s familiarity with the governing law,
       (9) trial efficiency, and (10) the interest of justice, based on the totality of the
       circumstances.

Ritchie Cap. Mgmt., L.L.C. v. BMO Harris Bank, N.A., No. 14 Civ. 1936 ER, 2015 WL 1433320,

at *7 (S.D.N.Y. Mar. 30, 2015) (citation omitted). Like § 1404(a), proper application of § 1412

“requires that a forum-selection clause be ‘given controlling weight in all but the most

exceptional cases.’” Atl. Marine Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571

U.S. 49, 59–60 (2013) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988)

(Kennedy, J., concurring)). However, as mentioned above, see supra Part II.A., one such

“exceptional case[]” is where the action is core to a bankruptcy proceeding, in which case the

policy toward enforcement of forum-selection clauses is “not so strong” as to mandate

enforcement in the face of strong countervailing public interests in centralizing bankruptcy



                                                 13
proceedings, judicial economy, and overall justice. In re Iridium, 285 B.R. at 836–37; see also

Rescap Liquidating Tr. 518 B.R. 259 at 268.

         Here, Plaintiffs argue that this Court’s transfer analysis should start and stop at the

presence of the forum-selection clause found in the Intercreditor Agreement. Pls.’ Mem. at 15.10

Triangle, on the contrary, argues that the Intercreditor Agreement’s forum-selection clause is

inapplicable because Plaintiffs’ claims arise out of the Security Agreement attached to their

Complaint, not out of the Intercreditor Agreement

         Assuming arguendo that the Intercreditor Agreement and its attendant forum-selection

clause applies to this action, the Court nonetheless concludes that the strong relationship between

Plaintiffs’ action and core bankruptcy functions suffices to overcome the presumptive

enforceability of the forum-selection clause. See In re Iridium, 285 B.R. at 836–37. Having

spent almost a year adjudicating the blitz of objections by Plaintiffs and other creditors related to

Triangle’s financing to (and eventual acquisition of) CRS, the Bankruptcy Court simply is in a

better position to adjudicate this action, as is the district in which Bankruptcy Court sits.

Understandably, it is for this reason why courts presume that the appropriate venue to hear core

proceedings is, in fact, the district in which the underlying bankruptcy action is pending. See In

re Manville, 896 F.2d at 1391. 11 Indeed, “[i]t is not difficult to conclude that enforcing the

forum[-]selection clause here would not serve the interests of justice. The palpable conflict


10
   The Court observes that venue is likely improper in this District absent the forum-selection clause, given that
neither Triangle nor Plaintiffs nor CRS are residents of the District; a substantial part of the events or omissions
giving rise to Plaintiffs’ claims did not arise here; and no part of the property that is the subject of this action is
situated in this District. See 28 U.S.C. § 1391.
11
  The Court notes that Plaintiffs, in their Sur-reply, argue that the Bankruptcy Court’s dismissal of CRS’s petition
renders Triangle’s motion to transfer venue moot. Doc. 27. Not so. As Triangle correctly observes, “a bankruptcy
court ‘plainly ha[s] jurisdiction to interpret and enforce its own prior orders,’ even after a case is dismissed or
closed.” Def.’s Reply at 6 (quoting Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009)). In any event, the
Court reaches its decision to transfer irrespective of the applicability of In re Manville’s presumption.


                                                            14
between this action and the [b ]ankruptcy [cJase evokes a public interest sufficient to outweigh

the forum[-] selection clause." Credit Suisse AG v. Appaloosa Inv. Ltd. P 'ship I, 15 Civ. 3474

(SAS), 2015 WL 5257003, at *11 (S.D.N.Y. Sep. 9, 2015). Given this conclusion, the Court

need not, and thus does not, decide whether the Intercreditor Agreement and the forum-selection

clause included therein is applicable here.

         In sum, Triangle has successfully met its burden to show that transfer is appropriate here

pursuant to 28 U.S.C. § 1412. 12 Accordingly, its motion will be granted.

III.     CONCLUSION

         For the reasons set forth above, Triangle's motion to transfer venue is GRANTED. The

Clerk of Court is respectfully directed to terminate the motion, Doc. 20, and to transfer this

action to the U.S. District Court for the Western District of Kentucky with a recommendation

that the action be referred to the Honorable Alan C. Stout, Bankruptcy Judge. This Opinion and

Order closes the action in the U.S. District Court for the Southern District of New York.

         It is SO ORDERED.

Dated: January 9, 2019
       New York, New York




12
  Although Triangle bore the burden to prove that transfer is appropriate by a preponderance of the evidence, the
Court notes that it would have reached the same result even if the burden of proof was raised to that of clear and
convincing evidence.

                                                         15
